254 F.2d 610
Nathaniel BURDETTE, Appellant,v.UNITED STATES of America, Appellee.
No. 13281.
United States Court of Appeals Sixth Circuit.
February 20, 1958.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Thomas P. Thornton, Judge.
Fred W. Kaes, U. S. Atty., and George E. Woods, Asst. U. S. Atty., Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and ALLEN and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon an appeal from an order of the District Court denying motion to vacate and set aside sentence and judgment and to grant a new trial with a sanity hearing, and also from an order denying a motion for physical and mental examination by two psychiatrists under Rule 35, Federal Rules of Civil Procedure, 28 U.S.C.A., and was submitted on the briefs;


2
And it appearing that the United States District Court filed an opinion, 161 F.Supp. 326, in the case dealing with all of appellant's contentions;


3
And no reversible error appearing in the ruling of the District Court:


4
It is ordered that the order denying motion to vacate and set aside sentence and judgment and granting a new trial with a sanity hearing and the order denying motion for physical and mental examination by two psychiatrists under Rule 35, Federal Rules of Civil Procedure, be and it hereby is affirmed upon the grounds and for the reasons stated in the order and opinion of the District Court entered April 12, 1957.